 

Exhibit 10.21

 

NONDISCLOSURE, ASSIGNMENT OF INVENTIONS AND

NONCOMPETITION AGREEMENT

 

THIS NONDISCLOSURE, ASSIGNMENT OF INVENTIONS, AND NONCOMPETITION AGREEMENT (the
“Agreement”) is made and entered into this _____ day of __________ 2019, by and
between Eyenovia, Inc., a Delaware corporation (the “Company”) and
                 (the “Employee”).

 

WHEREAS, Employee understands that, in its business, the Company has developed
and uses commercially valuable technical and nontechnical information and that,
to guard the legitimate interests of the Company, it is necessary for the
Company to keep such information confidential and to protect such information as
trade secrets or by patent, copyright or other proprietary rights; and

 

WHEREAS, Employee recognizes that the methods, processes, products and materials
developed or used by the Company are the proprietary information of the Company,
that the Company regards this information as valuable trade secrets and that its
use and disclosure must be carefully controlled; and

 

WHEREAS, Employee further recognizes that, although some of the Company’s
customers, suppliers, and partners are well known, other customers, suppliers,
and partners, and prospective customers, suppliers, and partners are not so
known, and the Company views the names and identities of these customers,
suppliers, and partners, and prospective customers, suppliers, and partners as
well as the content of any business, research, or collaboration proposals, as
being the Company’s trade secrets; and

 

WHEREAS, Employee further recognizes that any ideas, methods or processes of the
Company that presently are not being sold, and that therefore are not public
knowledge, are considered trade secrets of the Company; and

 

WHEREAS, Employee understands that all such information is vital to the success
of the Company’s business and that Employee, through Employee’s employment, will
become acquainted with some or all of such information and may contribute to
that information through inventions, discoveries, improvements, pharmaceutical
and technology development, or in some other manner; and

 

WHEREAS, Employee understands that this Agreement, and particularly the
provisions of Sections 1 through 3 of this Agreement (the “Covenants”), are
reasonably necessary to the protection of the Company’s business; and

 

WHEREAS, in consideration of Employee’s obligations hereunder, the Company and
Employee are executing an Executive Employment Agreement (the “Employment
Agreement”) that will provide Employee with compensation and benefits to which
Employee was not entitled prior to executing the Employment Agreement and this
present Agreement; and

 

WHEREAS, as additional consideration for Employee’s execution of this Agreement,
the Company is paying to Executive a signing bonus of Two Thousand Dollars
($2,000).

 

1

 

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows.

 

1.            Nondisclosure.

 

a.       Employee hereby acknowledges that while employed by the Company,
Employee will have access to and will work with customers and others in the
employ of the Company sharing the Company’s data, trade secrets (as defined by
applicable law), sensitive financial information, personnel records and
information, marketing and advertising plans, customer lists, customer financial
information and data, prospective customer lists and data, research and
development information, and other material or inventions that are proprietary
in nature, confidential to the Company and not generally available to the public
or its competitors and which, if divulged, would be potentially damaging to the
Company’s ability to compete in the marketplace (collectively, the “Confidential
Information”). Confidential Information does not include any information that:
(i) at the time of disclosure is generally known to or readily ascertainable by
the public; (ii) becomes known to the public through no fault of Employee or
other violation of this Agreement; (iii) was in Employee’s possession prior to
his/her employment with the Company (as shown by written records or other
materials); or (iv) is disclosed to Employee by a third party under no
obligation to maintain the confidentiality of the information.

 

b.       During Employee’s employment with the Company and following the
termination of Employee’s employment with the Company by either party for any
reason whatsoever, Employee agrees not to use or disclose any Confidential
Information belonging to the Company to any person or entity, except as may be
required in the ordinary course of performing his/her duties as an employee of
the Company, as authorized in writing by the Company, or as may be compelled by
court order and/or applicable law or regulation.

 

c.       Upon the termination of Employee’s employment with the Company, or at
such other time as designated by the Company, Employee will return to the
Company all property belonging to the Company, including but not limited to any
equipment, keys or passes, software, files, programs and documents of any kind
and all materials containing Confidential Information (including any copies).

 

d.       Nothing in this Agreement prohibits Employee from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation. Employee does not need the prior authorization of
the Company to make any such reports or disclosures, and Employee is not
required to notify the Company that Employee has made such reports or
disclosures.

 

2

 

 

 

 

e.       Notice Of Immunity from Liability for Confidential Disclosure of a
Trade Secret to the Government or in a Court Filing: Pursuant to the Federal
Defend Trade Secrets Act of 2016, an individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (a) is made (i) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to his/her attorney and use the trade secret
information in the court proceeding, if the individual (a) files any document
containing the trade secret under seal; and (b) does not disclose the trade
secret, except pursuant to court order.

 

2.            Assignment of Inventions. If at any time or times during
Employee’s employment, Employee shall (either alone or with others) make,
conceive, discover or reduce to practice any invention, device, modification,
discovery, design, development, improvement, process, software or other
technology program, work of authorship, documentation, formula, data, technique,
know-how, secret or intellectual property right whatsoever or any interest
therein (whether or not patentable or registrable under copyright or similar
statutes or subject to analogous protection) (herein called “Developments”) that
(a) relates to the business of the Company or any of the products, devices or
services being developed, manufactured or sold by the Company or which may be
used in relation therewith, (b) results from tasks assigned him/her by the
Company, or (c) results from the use of premises or personal property (whether
tangible or intangible) owned, leased or contracted for by the Company, such
Developments and the benefits thereof shall immediately become the sole and
absolute property of the Company and its assigns, and Employee shall promptly
disclose to the Company (or any Persons designated by it) each such Development
and hereby assigns any rights Employee may have or acquire in the Developments
and benefits and/or rights resulting therefrom to the Company and its assigns
without further compensation and shall communicate, without cost or delay, and
without publishing the same, all available information relating thereto (with
all necessary plans and models) to the Company.

 

Notwithstanding the foregoing, this Agreement shall not be construed to apply
to, and shall not create any assignment of, any Developments of the Employee
developed entirely on his own time without using the Company’s equipment,
supplies, facilities, trade secrets or Confidential Information except for those
Developments that: (i) relate to the Company’s business or actual or
demonstrably anticipated research or development, or (ii) result from any work
performed by the Employee for the Company. Employee shall bear the burden of
proof in establishing that his invention qualifies under this paragraph.

 

Upon disclosure of each Development to the Company, Employee will, during
his/her employment and at any time thereafter, at the request and expense of the
Company, sign, execute, make and do all such deeds, documents, acts and things
as the Company and its duly authorized agents may reasonably require:

 

(a)      to apply for, obtain and vest in the name of the Company alone (unless
the Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and

 

3

 

 

(b)     to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.

 

In the event the Company is unable, after reasonable effort, to secure
Employee’s signature on any letters patent, copyright or other analogous
protection relating to a Development, whether because of Employee’s physical or
mental incapacity or for any other reason whatsoever, Employee hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Employee’s agents and attorneys-in-fact, to act for and in behalf
of Employee and stead to execute and file any such application or applications
and to do all other lawfully permitted acts to further the prosecution and
issuance of letters patent, copyright or other analogous protection thereon with
the same legal force and effect as if executed by Employee.

 

3.            Restrictive Covenants. In consideration of the Company’s
employment of Employee and other valuable consideration as noted in the recitals
of this Agreement, Employee agrees to refrain from certain competitive
activities as further provided in this Section 3.

 

(a)      Noncompetition. During the term of Employee’s employment by the Company
and during the Restricted Period (as defined below) within the Restricted
Territory (as defined below), Employee agrees not to, on his/her own behalf or
on behalf of any third party, be employed by, be engaged by, or perform services
for any individual or entity that is engaged in the Restricted Business (as
defined below), either: (i) performing duties that are the same or substantially
similar to those Employee performed for the Company during the prior twelve (12)
months of his/her employment with the Company; (ii) performing duties in which
Employee uses or discloses or is likely to use or disclose the Company’s
Confidential Information and/or trade secrets; and/or (iii) performing duties in
which Employee or the third party with whom Employee is then affiliated would
benefit from Employee’s use or disclosure of the Company’s Confidential
Information or trade secrets. Notwithstanding the foregoing, it will not be a
violation of this Agreement for Employee to work for a third party engaged in
the Restricted Business if Employee works in a department or division of such
third party that does not engage in and/or is unrelated to the Restricted
Business.

 

(b)     No Competitive Ownership. During the Restricted Period and within the
Restricted Territory, Employee agrees not to compete with the Company by
forming, becoming financially interested in, owning stock in, investing in,
and/or controlling any enterprise that is engaged in the Restricted Business.
Notwithstanding the foregoing, it is not a violation of this Agreement for
Employee to passively invest in the lesser of (i) a total aggregate of One
Hundred Thousand Dollars ($100,000) in a publicly-traded entity and (ii) less
than two percent (2%) of the outstanding shares of such publicly-traded entity.

 

(c)      No Solicitation of Customers. During the Restricted Period, Employee
shall not, on Employee’s own behalf or on behalf of any other person or entity,
directly or indirectly call on or otherwise contact customers with whom Employee
had any business contacts on behalf of the Company during the twelve (12) months
prior to his/her termination (i) for the purpose of selling products or services
to such customers that are competitive with those provided by the Company; (ii)
for the purpose of conducting the Restricted Business; or (iii) otherwise
competing with or diverting business from the Company.

 

4

 

 

(d)     No Solicitation of Employees. During the Restricted Period, Employee
agrees not to directly or indirectly contact, solicit, interfere with or attempt
to entice in any form, fashion or manner any current employee of the Company:
(i) for the purpose of inducing that employee to work with or for Employee (or
with a person or business entity with which Employee is affiliated) in any
business or enterprise engaged in the Restricted Business; (ii) or to terminate
his/her employment with the Company.

 

(e)      Notification of Subsequent Employment. Employee further agrees that for
one (1) year after termination of employment by either party for any reason
whatsoever, he/she will provide written notice to Company of the name and
address of any other employer with whom Employee commences employment as soon as
reasonably practical, and in no case later than five (5) business days after
commencement of such employment.

 

(f)       Definitions. For purposes of this Agreement, the “Restricted Period”
is defined as a period of twelve (12) months after the termination of Employee’s
employment with the Company; provided, however, if Employee’s employment is
terminated without “Cause” (as defined in the Company’s 2018 Omnibus Stock
Incentive Plan), or if Employee suffers an “Involuntary Termination” (as defined
in the Employment Agreement), and if Employee is entitled to receive the
Severance as described in Section 6(a) of the Employment Agreement, the
Restricted Period shall be reduced to three (3) months after the termination of
Employee’s employment with the Company. For the avoidance of doubt, if
Employee’s employment is terminated under any other circumstances, including a
termination that would result in payment of the Change in Control Severance
pursuant to Section 6(b) of the Employment Agreement, the Restricted Period
shall be twelve (12) months. For purposes of this Agreement, the “Restricted
Business” is defined as any person, business or enterprise whose primary
business involves drug or device development in ophthalmology. For purposes of
this Agreement, the “Restricted Territory” is defined as (A) any city or
metropolitan area in the World in which the Company is engaged in the Restricted
Business; (B) the United States; (C) each state in the United States in which
the Company is engaged in the Restricted Business; and (D) any state, province,
or similar geographic subdivision to which the Employee directed or in which
Employee performed employment-related activities on behalf of the Company at the
time of, or during the twelve (12) month period prior to, the termination of
Employee’s employment with the Company.

 

4.             Equitable Relief; Reasonableness. Employee acknowledges that the
Company may have no adequate means of protecting its rights under this
Agreement, including without limitation under Section 3, above, other than by
securing equitable relief in the form of an injunction (a court order
prohibiting Employee from violating this Agreement). Accordingly, Employee
agrees that the Company is entitled to enforce this Agreement by obtaining a
temporary restraining order, preliminary and permanent injunction and/or any
other appropriate equitable relief in any court of competent jurisdiction.
Employee acknowledges that the Company’s recovery of damages will not be an
adequate means to redress a breach of this Agreement, but nothing in this
Section shall prohibit the Company from pursuing any other remedies available to
it, including but not limited to the recovery of monetary damages.

 

5

 

 

5.             No Employment Obligation. Employee understands that this
Agreement does not create an obligation on the Company or any other person or
entity to continue Employee’s employment. Employee’s employment with the Company
is at-will, and either party can terminate the employment relationship at any
time, for any or no cause or reason, and with or without prior notice.

 

6.             Prior Developments. Employee represents that the Developments, if
any, identified on Exhibit A attached hereto comprise all the unpatented and
uncopyrighted Developments that Employee has made or conceived prior to
Employee’s employment by the Company, which Developments are excluded from this
Agreement. Employee understands that it is necessary only to list the title and
purpose of such Developments but not details thereof.

 

7.             Employee Representations.

 

(a)           Employee represents that his/her performance of the terms of this
Agreement and his/her employment by the Company hereunder does not and will not
breach any agreement to keep in confidence or not to disclose information
acquired by Employee in confidence or in trust prior to Employee’s employment by
the Company. Employee represents that he/she has not entered into, and he/she
agrees he/she will not enter into, any agreement, either oral or written, in
conflict herewith.

 

(b)           Employee understands that, as part of the consideration for this
Agreement and for Employee’s employment or continued employment by the Company,
Employee has not brought and will not bring with Employee to the Company, or use
in the performance of Employee’s duties and responsibilities for the Company, or
otherwise on its behalf, any trade secrets or confidential or proprietary
information, materials or documents of a former employer or other owner that are
generally not available to the public, unless Employee has obtained express
written authorization from the former employer or other owner for their
possession and use and has provided the Company with a copy thereof.

 

(c)           Employee understands that during his/her employment for the
Company he/she is not to breach any obligation of confidentiality or
non-disclosure that Employee has to a former employer or any other person or
entity, and agrees to comply with such understanding.

 

8.             Waiver. Any waiver by the Company of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach of such provision or any other provision hereof.

 

9.             Severability. Employee hereby agrees that each provision herein
and every paragraph, subparagraph or clause of the Covenants hereof shall be
treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforceability of any of the other clauses
herein. The parties further agree that in the event a court of competent
jurisdiction holds any provision, paragraph or subparagraph of this Agreement to
be invalid or excessively broad as to scope, activity or subject so as to be
unenforceable, such court may strike any invalid or unenforceable provision and
the remainder of this Agreement will remain valid and enforceable. Moreover,
should any provision or provisions contained in this Agreement for any reason be
held to be unenforceable, such provision or provisions shall be construed by the
appropriate judicial body by limiting and reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then exist.

 

6

 

 

10.           Survival. Employee’s obligations under this Agreement shall
survive the termination of Employee’s employment regardless of the manner of
such termination and shall be binding upon Employee’s heirs, executors,
administrators and legal representatives.

 

11.           Assignment. The Company shall have the right to assign this
Agreement to its successors and assigns, and all covenants and agreements
hereunder shall inure to the benefit of and be enforceable by said successors or
assigns. This Agreement may be amended only in a writing signed by each of the
parties hereto.

 

12.           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
conflicts of laws provisions thereof.

 

13.           The Company shall treat the disclosures made on Exhibit A as the
confidential information of the Employee and shall not disclose any of such
information, other than to the Company’s professional advisors or as may
otherwise be required by law, without the prior written consent of the Employee.

 

[Signature page follows.]

 

7

 

 

SIGNATURE PAGE TO

NONDISCLOSURE, ASSIGNMENT OF INVENTIONS

AND NONCOMPETITION AGREEMENT

 

IN WITNESS WHEREOF, the undersigned have executed this Nondisclosure, Assignment
of Inventions, and Noncompetition Agreement as of the date first above written.

 

  EMPLOYEE:             (SEAL)   INSERT EMPLOYEE NAME           EYENOVIA, INC.  
        By:             Name:                  Title:    

 

8

 

 

EXHIBIT A

  

PRIOR DEVELOPMENTS BY EMPLOYEE

 

The following is a complete list of all unpatented and uncopyrighted
Developments relevant to the subject matter of my employment by the Company that
have been made or conceived by me prior to or otherwise not in connection with
my employment by the Company.

 

  No inventions or improvements.       All such inventions as are described
below.

 

  Additional sheets attached.

 

  Name:            (INSERT EMPLOYEE NAME)

 

9

 